Exhibit 10.75

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

EQUINIX, INC.

 

AND

 

THE INITIAL PURCHASERS NAMED HEREIN

 

Dated as of

 

December 31, 2002

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

    

Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND INTERPRETATION

  

1

1.1.

  

Definitions.

  

1

1.2.

  

Interpretation.

  

4

ARTICLE 2 REGISTRATION UNDER THE SECURITIES ACT

  

5

2.1.

  

Demand Registration.

  

5

2.2.

  

Parent Registration.

  

7

2.3.

  

Form S-3 Registration.

  

8

2.4.

  

Mandatory Registration Prior to Mandatory Conversion.

  

10

2.5.

  

Obligations of Parent.

  

10

2.6.

  

Obligations of Holders.

  

11

2.7.

  

Assignment of Registration Rights.

  

12

2.8.

  

Limitations on Subsequent Registration Rights.

  

12

ARTICLE 3 INDEMNIFICATION; CONTRIBUTION

  

12

3.1.

  

Indemnification by Parent.

  

12

3.2.

  

Several Indemnification by Participants.

  

13

3.3.

  

Indemnification Procedures.

  

14

3.4.

  

Contribution.

  

14

3.5.

  

Additional Remedies.

  

15

ARTICLE 4 MISCELLANEOUS

  

15

4.1.

  

Rule 144.

  

15

4.2.

  

Remedies.

  

16

4.3.

  

No Inconsistent Agreements.

  

16

4.4.

  

Adjustments Affecting Registrable Securities.

  

16

4.5.

  

Amendments and Waivers.

  

16

4.6.

  

Notices.

  

16

4.7.

  

Successors and Assigns.

  

17

4.8.

  

Counterparts.

  

17

4.9.

  

Headings.

  

17

4.10.

  

Governing Law.

  

17

4.11.

  

Arbitration

  

18

4.12.

  

Severability.

  

19

4.13.

  

Third Party Beneficiaries.

  

19

4.14.

  

Entire Agreement.

  

19

 

 

 

i



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of December 31, 2002 (this “Agreement”),
by and among Equinix, Inc., a Delaware corporation (“Parent”), and the
Purchasers named in the Securities Purchase Agreement, dated as of October 2,
2002 (the “Purchase Agreement”), by and among Parent, the Guarantors and such
Purchasers (referred to herein as the “Initial Purchasers”).

 

WHEREAS, the Initial Purchasers will acquire pursuant to the Purchase Agreement
either (i) Parent’s 14% Series A-1 Convertible Secured Notes due 2007 (the
“Series A-1 Notes”) and a warrant (the “Preferred Warrant”) to purchase shares
of Parent’s Series A Convertible Preferred Stock, par value $0.001 per share
(the “Preferred Stock”), or Parent’s Series A-1 Preferred Stock, par value
$0.001 per share (together with the Preferred Stock, the “Conversion Preferred
Stock”), or (ii) Parent’s 10% Series A-2 Convertible Secured Notes due 2007 (the
“Series A-2 Notes”) and warrants (the “Common Warrants”) to purchase shares of
Parent’s common stock, par value $0.001 per share (the “Common Stock”), and
(iii) warrants (the “Change in Control Warrants”) to purchase shares of the
Common Stock upon certain change of control events, all in a transaction exempt
from the registration requirements of the Securities Act;

 

WHEREAS, certain of the Initial Purchasers and others will acquire warrants (the
“Cash Trigger Warrants”) to purchase shares of Common Stock if certain events of
default occur under Parent’s outstanding bank credit facility;

 

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Purchase Agreement that this Agreement be executed and delivered by the
Parties; and

 

WHEREAS, Parent desires to provide for an orderly market in the Common Stock.

 

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1

 

DEFINITIONS AND INTERPRETATION

 

1.1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

“A-1 Registrable Note Shares” means the shares of Common Stock issued or
issuable upon conversion of the shares of Preferred Stock issued or issuable
upon conversion of the A-1 Notes, that cannot otherwise be sold without
registration under the Securities Act in any ninety-day period under Rule 144.



--------------------------------------------------------------------------------

 

“A-2 Registrable Note Shares” means the shares of Common Stock issued or
issuable upon conversion of A-2 Notes, that cannot otherwise be sold without
registration under the Securities Act in any ninety-day period under Rule 144.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Black-Out Period” means a period of not more than thirty days with regard to
which Parent shall have furnished to the Holders of Registrable Securities a
certificate signed by an executive officer of Parent stating, in the good faith
judgment of the board of directors of Parent, it would be (a) materially
detrimental to Parent and its stockholders for Parent to file a Registration
Statement at such time or (b) a violation of the Securities Act for such Holders
to sell shares pursuant to the applicable Registration Statement because of the
existence of material non-public information that the board of directors has
determined, in its good faith judgment, would be materially detrimental to
Parent if disclosed.

 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are required to be closed in City of New York, State of New
York.

 

“Closing Date” means the date and time of the closing of the transactions
contemplated by the Purchase Agreement.

 

“Common Stock” is defined in the recitals to this Agreement.

 

“Dollars” or the symbol, “$”, means United States dollars.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“GAAP” means generally accepted accounting principals as applied in the United
States from time to time.

 

“Holders” means Note Holders, Warrant Holders and holders of Registrable Note
Shares or Registrable Warrant Shares.

 

“Indemnified Person” is defined in Section 3.3.

 

“Indemnifying Person” is defined in Section 3.3.

 

“Initial Purchasers” is defined in the preamble to this Agreement.

 

“Initiating Note Holder” is defined in Section 2.1(a).

 

“Insufficient Amount” is defined in Section 2.3(a)(ii).

 

“Liquidated Damages” is defined in Section 3.5.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Note Holder” means a holder of a Note.

 

2



--------------------------------------------------------------------------------

 

“Notes” means the Series A-1 Notes and the Series A-2 Notes.

 

“Parent” is defined in the preamble to this Agreement.

 

“Participant” is defined in Section 3.1.

 

“Party” means each of Parent and the Initial Purchasers.

 

“Person” means an individual, trustee, corporation, partnership, limited
liability Parent, joint stock company, trust, unincorporated association, union,
business association, firm or other legal entity.

 

“Preferred Stock” is defined in the recitals to this Agreement.

 

“Prospectus” means the prospectus included in any Registration Statement
(including any prospectus subject to completion and a prospectus that includes
any information previously omitted from a prospectus filed as part of an
effective Registration Statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Purchase Agreement” has the meaning ascribed to such term in the second
introductory paragraph to this Agreement.

 

“Registrable Note Shares” means the A-1 Registrable Note Shares and the A-2
Registrable Note Shares.

 

“Registrable Securities” means the Registrable Note Shares and the Registrable
Warrant Shares that cannot otherwise be sold without registration under the
Securities Act in any ninety-day period under Rule 144.

 

“Registrable Warrant Shares” means shares of Common Stock (a) for which the
Common Warrants, Change of Control Warrants or Cash Trigger Warrants are
exercisable and (b) issued or issuable upon conversion of the shares of
Preferred Stock issued or issuable upon exercise of the Preferred Warrants, in
each case that cannot otherwise be sold without registration under the
Securities Act in any ninety-day period under Rule 144.

 

“Registration Statement” means any registration statement of Parent that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“Rule 144” means Rule 144 under the Securities Act or any similar rule (other
than Rule 144A) or regulation hereafter adopted by the SEC providing for offers
and sales of securities made in compliance therewith by subsequent holders that
are not affiliates of an issuer

 

3



--------------------------------------------------------------------------------

 

of such securities being free of the registration and prospectus delivery
requirements of the Securities Act.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 145” means Rule 145 under the Securities Act.

 

“Rule 405” means Rule 405 under the Securities Act.

 

“Rule 415” means Rule 415 under the Securities Act.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Series A-1 Notes” is defined in the recitals to this Agreement.

 

“Series A-2 Notes” is defined in the recitals to this Agreement.

 

“Signing Price” means $0.306.

 

“Underwritten registration or underwritten offering” means a registration in
which securities of Parent are sold to an underwriter for re-offering to the
public.

 

“Warrant Holder” means a holder of a Warrant.

 

“Warrants” means the Cash Trigger Warrants, the Preferred Warrant, the Common
Warrants and the Change in Control Warrants.

 

1.2. Interpretation.

 

(a) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of and to this Agreement unless
otherwise specified.

 

(c) The plural of any defined term shall have a meaning correlative to such
defined term, and words denoting any gender shall include both genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms shall have a corresponding meaning.

 

(d) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

 

(e) A reference to any legislation or to any provision of any legislation shall
include any modification, amendment or re-enactment thereof, any legislative
provision substituted therefor and all rules, regulations and statutory
instruments issued under or related to such legislation. All references to
accounting terms shall have the meanings determined under GAAP as in effect from
time to time.

 

(f) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

(g) No prior draft nor any course of performance or course of dealing shall be
used in the interpretation or construction of this Agreement.

 

(h) The descriptive headings in this Agreement are intended for reference
purposes only and shall not be used in the interpretation or construction of
this Agreement.

 

(i) The parties intend that each provision of this Agreement shall be given full
separate and independent effect. Although the same or similar subject matters
may be addressed in different provisions of this Agreement, the parties intend
that, except as expressly provided in this Agreement, each such provision be
read separately, be given independent significance and not be construed as
limiting any other provision in this Agreement (whether or not more general or
more specific in scope, substance or context).

 

ARTICLE 2

 

REGISTRATION UNDER THE SECURITIES ACT

 

2.1. Demand Registration.

 

(a) If Parent shall receive at any time after the first anniversary of the
Closing Date, a written request from the Holders of at least twenty-five percent
of the A-1 Registrable Note Shares or fifty percent of the A-2 Registrable Note
Shares (in either case, the “Initiating Note Holders”) that Parent file a
Registration Statement under the Securities Act covering the registration of a
number of Registrable Note Shares; provided that the sale of the Registrable
Note Shares requested to be registered would yield aggregate gross proceeds in
excess of $10 million or, if the closing price of the Common Stock on the date
of such request is less than the Signing Price, aggregate gross proceeds in
excess of the product of (x) $7.5 million and (y) the quotient of the closing
price of the Common Stock on date of such request divided by the Signing Price,
then Parent shall:

 

(i) within ten days of the receipt thereof, give written notice of such request
to all Holders of Registrable Note Shares;

 

(ii) use commercially reasonable efforts to effect, as soon as practicable, the
registration under the Securities Act of all Registrable Note Shares that the

 

5



--------------------------------------------------------------------------------

 

Holders thereof request to be registered, subject to the limitations of Section
2.1(b), within twenty days of the mailing of such notice by Parent in accordance
with Section 4.6; and

 

(iii) keep such Registration Statement effective for the shorter of 180 days or
until the distribution contemplated in the Registration Statement has been
completed; provided, however, that such 180-day period shall be extended for a
period of time equal to (A) the period in which any Holder refrains from selling
any securities included in such Registration Statement at the request of an
underwriter of Common Stock (or other securities of Parent); (B) the period in
which any Holder refrains from selling any securities included in such
Registration Statement at the request of Parent to permit Parent to amend such
Registration Statement; (C) the duration of any Black-Out Period during which
the use of a prospectus was suspended or sales of Registrable Securities were
not permitted by a selling Holder and (D) the periods for which effectiveness of
the Registration Statement has been suspended as permitted by this Agreement.

 

(b) If the Initiating Note Holders demanding the registration requested under
this Article 2 intend to distribute the Registrable Note Shares covered by their
request by means of an underwriting, they shall so advise Parent as a part of
their request made pursuant to Section 2.1(a) and Parent shall include such
information in the written notice referred to in Section 2.1(a). The underwriter
will be selected by Parent, subject to the consent of a majority in interest of
the Initiating Note Holders (which will not be unreasonably withheld). In such
event, the right of any Holder to include its Registrable Notes Shares in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Note Shares in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Initiating Note Holders and such Holder) to the extent provided in this Article
2. All Holders proposing to distribute Registrable Note Shares through such
underwriting shall (together with Parent as provided in Section 2.5(e)) enter
into an underwriting agreement in the form requested by the underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Section 2.1, if the underwriter advises the Initiating Note Holders in
writing that marketing factors require a limitation of the number of shares to
be underwritten, then the Initiating Note Holders shall so advise all Holders of
Registrable Note Shares which would otherwise be underwritten pursuant to this
Section 2.1(b), and the number of shares of Registrable Note Shares that may be
included in the underwriting shall be allocated first among the Initiating Note
Holders and second among any other Holders of Registrable Note Shares, in
proportion (as nearly as practicable) to the amount of Registrable Note Shares
owned by each Holder; provided, however, that if the number of shares of
Registrable Note Shares to be included in such underwriting shall be reduced, no
Registrable Note Shares of the Initiating Note Holders shall be excluded until
all other Registrable Note Shares have been excluded.

 

(c) Notwithstanding the foregoing, Parent shall have the right to defer the
filing of the Registration Statement under this Section 2.1, or suspend the use
of the related prospectus, during a Black-Out Period occurring after receipt of
the request of the Initiating Note Holders; provided that Parent may not utilize
such deferral or suspension right more than twice in any twelve-month period.

 

6



--------------------------------------------------------------------------------

 

(d) In addition, Parent shall not be obligated to effect, or to take any action
to effect, any registration pursuant to this Section 2.1:

 

(i) after Parent has effected three registrations (two at the request of Holders
of A-1 Registrable Note Shares and one at the request of Holders of A-2
Registrable Note Shares) pursuant to this Section 2.1 and such registrations
have been declared effective; or

 

(ii) during the period starting with the date sixty days prior to Parent’s good
faith estimate of the date of filing of, and ending on a date 180 days after the
effective date of, a registration subject to Section 2.2.

 

(e) Expenses of Demand Registrations. All expenses (other than underwriting
discounts and commissions) incurred in connection with registration pursuant to
Section 2.1, including all registration, filing and qualification fees,
printers’ and accounting fees, fees and disbursements of counsel for Parent and
the reasonable fees and disbursements of one counsel for the selling Holders
(not to exceed $50,000 per registration) (selected by a majority of the sellers
of the Registrable Note Shares) shall be borne by Parent regardless of whether
such Registration Statement is declared effective by the SEC.

 

(f) Additional Form S-3 (or Form S-1) Registration. After the exercise of three
demand registrations pursuant to Section 2.1(a), the Holders of Registrable Note
Shares shall be entitled to one additional registration of Registrable Note
Shares by Parent on Form S-3 or Form S-1 if Form S-3 is not then available to
Parent. The additional registration of Registrable Note Shares under this
Section 2.1(f) shall be made pursuant to the procedures set forth in Section 2.3
as if the Holders of Registrable Note Shares were Holders of Registrable Warrant
Shares.

 

(g) Allocations of Demand Registrations. The holders of Series A-1 Notes shall
be entitled to initiate two of the registrations under this Section 2.1 and the
holders of the Series A-2 Notes shall be entitled to initiate one of the
registrations under this Section 2.1.

 

2.2. Parent Registration.

 

(a) Procedures for Parent Registration. If (but without any obligation to do so)
Parent proposes to register (including for this purpose a registration effected
by Parent for stockholders other than the Holders) any of its common stock under
the Securities Act in connection with the public offering of such securities
(other than a registration relating solely to the sale of securities to
participants in a Parent stock plan, a registration with respect to any
transaction within the scope of Rule 145 or a registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities other than the Notes which are also being registered), Parent shall
give each Holder of Registrable Securities thirty days prior written notice of
such registration. Upon the written request of each Holder given within fifteen
days after receipt of such notice by Parent in accordance with Section 4.6,
Parent shall, subject to the provisions of Section 2.2(c), use commercially
reasonable efforts to cause all of the Registrable Securities that each such
Holder has requested to be registered to be so registered under the Securities
Act.

 

7



--------------------------------------------------------------------------------

 

(b) Right to Terminate Registration. Parent shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

 

(c) Expenses of Parent Registration. All expenses (other than underwriting
discounts and commissions related to the Registrable Securities) incurred, in
connection with any registration pursuant to this Section 2.2, including all
registration, filing, and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for Parent and the fees and disbursements of
one counsel for the selling Holders (not to exceed $50,000 per registration)
selected by the Holders of a majority of the Registrable Securities shall be
borne by Parent regardless of whether such Registration Statement is declared
effective by the SEC.

 

(d) In connection with any offering involving an underwriting of shares of
Parent’s capital stock, Parent shall not be required under this Section 2.2 to
include any of the Registrable Securities in such underwriting unless the
Holders thereof accept the terms of the underwriting as agreed upon between
Parent and the underwriters selected by it (or by other persons entitled to
select the underwriters), and then only in such quantity as the underwriters
determine in their sole discretion will not, jeopardize the success of the
offering by Parent. If the total amount of securities, including Registrable
Securities, requested by stockholders to be included in such offering exceeds
the amount of securities sold other than by Parent that the underwriters
determine in their sole discretion is compatible with the success of the
offering, then Parent shall be required to include in the offering only that
number of such securities, including Registrable Securities, which the
underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling stockholders according to the total amount of securities entitled to be
included therein owned by each selling stockholder or in such other proportions
as shall mutually be agreed to by such selling stockholders) but in no event
shall the amount of securities of the selling Holders of Registrable Securities
included in the offering be reduced below thirty percent of the total amount of
securities included in such offering. For purposes of the preceding
parenthetical concerning apportionment, for any selling stockholder which is a
Holder of Registrable Securities and which is a partnership or corporation, the
partners, retired partners and stockholders of such Holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “selling
stockholder,” and any pro-rata reduction with respect to such “selling
stockholder” shall be based upon the aggregate amount of Registrable Securities
owned by all entities and individuals included in such “selling stockholder,” as
defined in this sentence.

 

2.3. Form S-3 Registration.

 

(a) Procedures for Form S-3 Registration. Beginning 180 days following the
Closing, if at any time or from time to time Parent shall receive a written
request or requests from any Holder or Holders of Registrable Warrant Shares
that Parent effect a registration on Form S-3, or, if Parent is not then
eligible for a registration on Form S-3, on Form S-1 related to a Rule 415
offering, with respect to all or a part of the Registrable Warrant Shares owned
by such Holder or Holders, Parent will:

 

8



--------------------------------------------------------------------------------

 

(i) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders of Registrable Warrant Shares;

 

(ii) as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Warrant Shares as are specified in such request, together
with all or such portion of the Registrable Warrant Shares of any other Holder
or Holders joining in such request as are specified in a written request given
within fifteen days after receipt of such written notice from Parent; provided
that Parent shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 2.3: (A) if the Holders,
together with the holders of any other securities of Parent entitled to
inclusion in such registration, propose to sell Registrable Securities and such
other securities (if any) at an aggregate price to the public (net of any
underwriters’ discounts or commissions) of less than $250,000 (an “Insufficient
Amount”); or (B) during a Black-Out Period. Parent shall have the right, in the
case of an Insufficient Amount or Black-Out Period, to (x) defer the filing of
the Form S-3 (or Form S-1) Registration Statement for a period of not more than
sixty days, in the case of an Insufficient Amount, or the duration of the
Black-Out Period, whichever is shorter, after receipt of the request of the
Holder or Holders under this Section 2.3 or (y) suspend the use of the related
prospectus for the Black-Out Period; provided further that Parent shall not
utilize its deferral or suspension rights based on a Black-Out Period more than
twice in any twelve-month period; or (C) in any particular jurisdiction in which
Parent would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance; and

 

(iii) keep such Registration Statement effective for the shorter of 12 months or
until the distribution contemplated in the Registration Statement has been
completed; provided, however, that such 12-month period shall be extended for a
period of time equal to (A) the period in which any Holder refrains from selling
any securities included in such Registration Statement at the request of an
underwriter of Common Stock (or other securities of Parent); (B) the period in
which any Holder refrains from selling any securities included in such
Registration Statement at the request of Parent to permit Parent to amend such
Registration Statement; (C) the duration of a Black-Out Period during which the
use of a prospectus was suspended and (D) the periods for which effectiveness of
the Registration Statement has been suspended as permitted by this Agreement.

 

(b) Shelf Registration. If a Warrant Holder or Warrant Holders requests that a
Parent registration under Section 2.3(a) be made for an offering on a continuous
basis pursuant to Rule 415 under the Securities Act on Form S-3 (or Form S-1),
Parent shall (i) register the Registrable Warrant Shares of such Warrant Holder
or Warrant Holders, as the case may be, on a continuous basis and (ii) use
commercially reasonable efforts to keep such Registration Statement effective
for the shorter of 12 months or until all Registrable Warrant Shares covered by
such Registration Statement have been sold.

 

(c) Expenses of Form S-3 Registration. All expenses (other than underwriters’
discounts or commissions associated with Registrable Securities) incurred in
connection with a registration requested pursuant to this Section 2.3, including
all registration, filing and qualification fees, printer’s and accounting fees,
fees and disbursements of counsel for

 

9



--------------------------------------------------------------------------------

 

Parent and the reasonable fees and disbursements of one counsel for the selling
Holder or Holders (not to exceed $50,000 per registration) and counsel for
Parent, shall be borne by Parent regardless of whether such Registration
Statement is declared effective by the SEC. Registrations effected pursuant to
this Section 2.3 shall not be counted as demands for registration pursuant to
Section 2.1.

 

2.4. Mandatory Registration Prior to Mandatory Conversion. If Parent desires to
exercise its option under Section 9.5 of the Purchase Agreement to convert any
portion of the Notes, Parent shall, as a condition precedent to effecting such
conversion, (i) file a resale Registration Statement of Form S-3, or Form S-1 if
From S-3 is not otherwise then available to Parent and (ii) cause such
Registration Statement to be declared effective prior to the exercise of such
option. Each Holder shall cooperate in good faith with Parent in its efforts to
cause such Registration Statement to become effective, including providing
Parent with information pursuant to Section 2.6(a). Parent shall maintain the
effectiveness of such Registration Statement for the shorter of twelve months or
until all Registrable Note Shares issued upon conversion, are sold.

 

(b) All expenses (other than underwriting discounts and commissions) incurred in
connection with registration pursuant to Section 2.4, including all
registration, filing and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for Parent and the reasonable fees and
disbursements of one counsel for the selling Holders (not to exceed $50,000 per
registration) selected by the Holders of a majority of the Registrable Note
Shares shall be borne by Parent regardless of whether such Registration
Statement is declared effective by the SEC.

 

2.5. Obligations of Parent. Whenever required under this Article 2 to effect the
registration of any Registrable Securities, Parent shall, as expeditiously as
reasonably possible:

 

(a) Registration Statement. Prepare and file with the SEC a Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective.

 

(b) Amendments. Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement.

 

(c) Prospectuses. Furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

 

(d) Blue Sky. Use its best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided that Parent shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless Parent is already
subject to service in such jurisdiction and except as may be required by the
Securities Act.

 

10



--------------------------------------------------------------------------------

 

(e) Underwriting Agreement. If an offering is an underwritten public offering,
enter into and perform its obligations under an underwriting agreement requested
by the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

 

(f) Notice of Misstatement or Omission. Notify each Holder covered by such
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

 

(g) Listing or Quotation. Cause all such Registrable Securities registered
pursuant to this Agreement to be listed on each securities exchange on which
similar securities issued by Parent are then listed.

 

(h) Transfer Agent: CUSIP. Provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.

 

(i) Legal Opinion. Use commercially reasonable efforts to furnish, at the
request of any Holder requesting registration of Registrable Securities pursuant
to this Article 2, on the date that such Registrable Securities are delivered to
the underwriters for sale in connection with a registration pursuant to this
Article 2, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
Registration Statement with respect to such securities becomes effective, (i) an
opinion, dated such date, of the counsel for Parent, in form and substance as is
customarily requested by the underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a letter dated such date, from
the independent certified public accountants of Parent and any company acquired
by Parent, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities.

 

2.6. Obligations of Holders.

 

(a) It shall be a condition precedent to the obligations of Parent to take any
action pursuant to this Article 2 with respect to the Registrable Securities of
any selling Holder that such Holder shall furnish to Parent such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required to effect the
registration of such Holder’s Registrable Securities.

 

(b) Parent shall have no obligation with respect to any registration requested
pursuant to Section 2.1 or 2.3 if the number of shares or the anticipated
aggregate offering price of the Registrable Securities to be included in the
registration does not equal or exceed the number of shares or the anticipated
aggregate offering price required to originally trigger Parent’s obligation to
initiate such registration as specified in Section 2.1(a) or 2.3(a), whichever
is applicable.

 

11



--------------------------------------------------------------------------------

 

2.7. Assignment of Registration Rights. The rights to cause Parent to register
Registrable Securities pursuant to this Article 2 may be assigned (but only with
all related obligations) by a Holder to a transferee or assignee of such
securities provided: (a) Parent is furnished with written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned; (b) such transferee or assignee
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act.

 

2.8. Limitations on Subsequent Registration Rights. Unless unanimously approved
by the Parent board of directors, from and after the date of this Agreement,
Parent shall not, without the prior written consent of the Holders of a majority
of the then-outstanding Registrable Securities, enter into any new agreement
with any holder or prospective holder of any securities of Parent which would
allow such holder or prospective holder (a) to include such securities in any
registration filed under Section 2.1, unless under the terms of such agreement,
such holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such holder’s prospective
holder’s securities will not reduce the amount of the Registrable Securities of
the Holders that is included or (b) to make a demand registration which could
result in such Registration Statement being declared effective prior to the date
of the first demand registration pursuant to Section 2.1(a) or within 120 days
of the effective date of any registration effected pursuant to Section 2.1.

 

ARTICLE 3

 

INDEMNIFICATION; CONTRIBUTION

 

3.1. Indemnification by Parent. Parent agrees to indemnify and hold harmless
each Holder of Registrable Securities to be included in any Registration
Statement, the officers and directors of each such Person, and each Person, if
any, who controls any such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Participant”), from
and against any and all losses, claims, damages and liabilities (including the
reasonable legal fees and other reasonable expenses actually incurred in
connection with any suit, action, proceeding, investigation or any claim
asserted or threatened) caused by, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if Parent shall
have furnished any amendments or supplements thereto) or caused by, arising out
of or based upon any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information relating to any Participant furnished to
Parent in writing by

 

12



--------------------------------------------------------------------------------

 

or on behalf of such Participant expressly for use therein; provided, however,
that Parent shall not be liable if such untrue statement or omission or alleged
untrue statement or omission was contained or made in any preliminary prospectus
and corrected in the Prospectus or any amendment or supplement thereto and the
Prospectus does not contain any other untrue statement or omission or alleged
untrue statement or omission of a material fact that was the subject matter of
the related proceeding and any such loss, liability, claim, damage or expense
suffered or incurred by the Participants resulted from any action, claim or suit
by any Person who purchased Registrable Securities that are the subject thereof
from such Participant and it is established in the related proceeding that such
Participant had been provided with such Prospectus and failed to deliver or
provide a copy of the Prospectus (as amended or supplemented) to such Person
with or prior to the confirmation of the sale of such Registrable Securities
sold to such Person unless such failure to deliver or provide a copy of the
Prospectus (as amended or supplemented) was a result of noncompliance by Parent
with this Agreement.

 

3.2. Several Indemnification by Participants. Each Participant agrees, severally
and not jointly, to indemnify and hold harmless Parent, each other Participant,
its directors and officers and each Person who controls Parent and each other
Participant within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all losses, claims, damages and
liabilities (including the reasonable legal fees and other reasonable expenses
actually incurred in connection with any suit, action, proceeding, investigation
or any claim asserted or threatened) caused by, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if Parent shall
have furnished any amendments or supplements thereto) or caused by, arising out
of or based upon any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, only
insofar as such losses, claims, damages or liabilities are caused by any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information relating to any Participant furnished to
Parent in writing by or on behalf of such Participant expressly for use therein;
provided, however, that a Participant shall not be liable if such untrue
statement or omission or alleged untrue statement or omission was contained or
made in any preliminary prospectus and corrected in the Prospectus or any
amendment or supplement thereto and the Prospectus does not contain any other
untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceeding and any such
loss, liability, claim, damage or expense suffered or incurred by Parent or any
other Participant resulted from any action, claim or suit by any Person who
purchased Registrable Securities that are the subject thereof from such other
Participant and it is established in the related proceeding that Parent or such
other Participant, as applicable, had been provided with such Prospectus and
failed to deliver or provide a copy of the Prospectus (as amended or
supplemented) to such Person with or prior to the confirmation of the sale of
such Registrable Securities sold to such Person unless such failure to deliver
or provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by such Participant with this Agreement. No Participant shall be
liable under this Article 3 for any amounts in excess of such Participant’s
proceeds from the sale of such Participant’s Registrable Securities.

 

13



--------------------------------------------------------------------------------

 

3.3. Indemnification Procedures.

 

(a) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such Person (the “Indemnified Person”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding; provided, however, that the failure to so notify the
Indemnifying Person shall not relieve it of any obligation or liability which it
may have hereunder or otherwise, except to the extent of any prejudice caused by
such delay. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel if it would be a conflict of interest for the
Indemnified Person and the Indemnifying Person to be represented by the same
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (a) the Indemnifying Person and the
Indemnified Person shall have mutually agreed in writing to the contrary, (b)
the Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person or (c) the named parties in
any such proceeding (including any impleaded parties) include both the
Indemnifying Person and the Indemnified Person and there are one or more
defenses available to the Indemnified Person that are not available to the
Indemnifying Person. It is understood that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such reasonable
fees and expenses shall be reimbursed as they are incurred. Any such separate
firm for the Participants and such control Persons of Participants shall be
designated in writing by Participants who sold a majority in interest of
Registrable Securities sold by all such Participants and any such separate firm
for Parent, its directors, officers and control Persons of Parent shall be
designated in writing by Parent. The Indemnifying Person shall not be liable for
any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), but if
settled with such consent or if there is a final non-appealable judgment for the
plaintiff, the Indemnifying Person agrees to indemnify any Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Person shall, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement (y) includes an unconditional release of such Indemnified
Person, in form and substance satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (z) does
not include any statement as to an admission of fault, culpability or failure to
act by or on behalf of an Indemnified Person.

 

3.4. Contribution.

 

(a) If the indemnification provided for in the preceding sections of this
Article 3 is unavailable to, or insufficient to hold harmless, an Indemnified
Person in respect of

 

 

14



--------------------------------------------------------------------------------

 

any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraphs, in lieu of indemnifying such
Indemnified Person thereunder and in order to provide for just and equitable
contribution, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Person or Persons on the one hand and the Indemnified Person or Persons on the
other in connection with the statements or omissions (or alleged statements or
omissions) that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof) as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Person on the one hand or by
the Indemnified Person, as the case may be, on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission and any other equitable considerations appropriate
under the circumstances.

 

(b) The parties agree that it would not be just and equitable if contribution
pursuant to this Article 3 were determined by pro rata allocation (even if the
Participants were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by such Indemnified Person in connection with
investigating or defending any such suit, action, proceeding or investigation or
claim. Notwithstanding the provisions of this Article 3, in no event shall a
Participant be required to contribute any amount in excess of the amount by
which proceeds received by such Participant from sales of Registrable Securities
exceeds the amount of any damages that such Participant has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11 of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

3.5. Additional Remedies. The indemnity and contribution agreements contained in
this Article 3 will be in addition to any liability which the Indemnifying
Persons may otherwise have to the Indemnified Persons referred to above.

 

ARTICLE 4

 

MISCELLANEOUS

 

4.1. Rule 144. Parent covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder in a timely manner and, if at any time
it is not required to file such reports, it will, upon the request of any Holder
of Registrable Securities, make available other information so long as necessary
to permit sales pursuant to Rule 144 and Rule 144A.

 

15



--------------------------------------------------------------------------------

 

 

4.2. Remedies. If Parent breaches of any of its obligations under this
Agreement, each Holder of Registrable Securities, in addition to being entitled
to exercise all rights provided herein, or, in the case of an Initial Purchaser,
in the Purchase Agreement, or granted by law, including recovery of damages will
be entitled to specific performance of its rights under this Agreement. Parent
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

 

4.3. No Inconsistent Agreements. Parent has not entered, as of the date hereof,
into any agreement with respect to any of its securities that is inconsistent
with, diminishes or otherwise limits, the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 

4.4. Adjustments Affecting Registrable Securities. Except for the Governance
Agreement, Parent shall not, directly or indirectly, take any action with
respect to the Registrable Securities as a class distinct from other holders of
Parent capital stock that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

 

4.5. Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of Holders of not less than a majority in interest of each of the A-1
Registrable Note Shares, the A-2 Registrable Note Shares and the Registrable
Warrant Shares (voting together as a single group).

 

4.6. Notices.

 

(a) All notices and other communications provided for or permitted hereunder
shall be made in writing by hand-delivery, internationally recognized overnight
air courier or telecopier with receipt (confirmed by telephone call received by
sender):

 

(i) if to a Holder, at the most current address of such Holder set forth on the
records of the registrar under the Purchase Agreement;

 

(ii) with a copy (which shall not constitute notice) to:

 

Latham & Watkins

135 Commonwealth Drive

Menlo Park, CA 94025-1105

Facsimile: (650) 463-2600

Telephone: (650) 328-4600

Attention: Robert A. Koenig

 

and

 

Brobeck Phleger & Harrison LLP

550 South Hope Street

 

16



--------------------------------------------------------------------------------

 

Los Angeles, CA 90071

Facsimile: (213) 745-3345

Telephone: (213) 489-4060

Attention: Richard S. Chernicoff

 

(iii) if to Parent, at the address as follows:

 

Equinix, Inc.

2450 Bayshore Parkway

Mountain View, CA 94043

Facsimile: (650) 316-6900

Telephone: (650) 316-6000

Attention: Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Gunderson, Dettmer, Stough, Villeneuve,

Franklin & Hachigian, LLP

155 Constitution Drive

Menlo Park, CA 94025

Facsimile: (650) 321-2800

Telephone:

Attention: Christopher D. Dillon and Scott C. Dettmer

 

(iv) if to the Initial Purchasers, as provided in the Purchase Agreement.

 

(b) All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; two Business Days after being
timely delivered to an internationally recognized overnight delivery service
(such as Federal Express); and when delivery is confirmed by a telephone call
received by sender confirming receipt, if telecopied.

 

4.7. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto and the
Holders.

 

4.8. Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each Party and delivered to the other Parties.

 

4.9. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

4.10. Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York).

 

17



--------------------------------------------------------------------------------

 

4.11. Arbitration.

 

(a) All disputes, controversies or claims (whether in contract, tort or
otherwise) arising out of, relating to or otherwise by virtue of, this
Agreement, breach of this Agreement or the transactions contemplated by this
Agreement shall be finally settled under the Rules of Arbitration (except as set
forth below) of the London Court of International Arbitration (as amended from
time to time, the “LCIA Rules”). EACH PARTY ACKNOWLEDGES THAT IT IS WAIVING ANY
RIGHTS IT MAY HAVE TO TRIAL BY JURY.

 

(b) The arbitration shall be seated in London, England, in the English language
and shall be the exclusive forum for resolving such disputes, controversies or
claims. The arbitrator shall have the power to order hearings and meetings to be
held in such place or places as he or she deems in the interests of reducing the
total cost to the parties of the arbitration.

 

(c) The arbitration shall be held in before a single arbitrator. Each party to
the arbitration shall submit a list of three proposed arbitrators, who each meet
the criteria set forth in Section 4.11(d) within ten Business Days of service of
the request for arbitration on the last respondent. The LCIA Court (as referred
to in the LCIA Rules) shall select from among such nominations, with any person
nominated by more than one party to the arbitration being per se the nominee of
each party.

 

(d) The arbitrator shall have practiced the field of law that is principally the
subject of such dispute, controversy or claim in the State of New York for at
least ten years. The arbitrator may be of the same nationality as any party. The
arbitrator shall have the power to order equitable remedies and not just the
payment of monies. Notwithstanding the LCIA Rules, no party shall have the right
to seek a court order of interim or conservatory measures, other than a court
order confirming and enforcing an arbitral award of interim or conservatory
measures. The arbitrator may hear and rule on dispositive motions as part of the
arbitration proceeding (e.g. motions for judgment on the pleadings, summary
judgment and partial summary judgment).

 

(e) All timetables and deadlines (and criteria for granting extensions and
waivers thereof) for the conduct of the arbitration shall be set in accordance
with the Federal Rules of Civil Procedures (and any applicable local rules) as
then interpreted and applicable in the Court of Appeals for the Second Circuit
and the United States District Court of and for the Southern District of New
York. The Arbitrator shall not have the power to abridge such time requirements.

 

(f) Discovery shall be permitted to the extent, and under the conditions, then
in effect under the Federal Rules of Civil Procedure of the United States as
then interpreted and construed by the Court of Appeals for the Second Circuit
and the United States District Court of and for the Southern District of New
York. The arbitrator may appoint an expert only with the consent of all of the
parties to the arbitration. Testimony of witnesses may be challenged to the
extent, and under the conditions, then in effect under the Federal Rules of
Evidence of the United States as interpreted and construed by the Court of
Appeals for the Second Circuit and the United States District Court of and for
the Southern District of New York.

 

18



--------------------------------------------------------------------------------

 

(g) All deposits required under the LCIA Rules shall be paid equally by all
parties to the arbitration. Each party shall to the arbitration shall pay its
own costs and expenses (including, but not limited to, attorney’s fees) in
connection with the arbitration.

 

(h) The award rendered by the arbitrator shall be executory, final and binding
on the parties. The award rendered by the arbitrator may be entered into any
court having jurisdiction (including, the courts of the State of New York), or
application may be made to such court for judicial acceptance of the award and
an order of enforcement, as the case may be. Such court proceeding shall
disclose only the minimum amount of information concerning the arbitration as is
required to obtain such acceptance or order.

 

(i) Except as required by law, no party to this Agreement nor the arbitrator may
disclose the existence, content or results of an arbitration brought pursuant to
this Agreement.

 

4.12. Severability. Any term or provision of this Agreement that is held to be
invalid, void or unenforceable shall not affect the validity or enforceability
of the remaining terms and provisions of this Agreement. If any term or
provision of this Agreement is determined by the arbitrator to be invalid, void
or unenforceable, the parties agree that the arbitrator shall have the power to
and shall, subject to the arbitrator’s discretion, reduce the scope, duration,
area or applicability of the term or provision, to delete specific words or
phrases, or to replace any invalid, void or unenforceable term or provision with
a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.

 

4.13. Third Party Beneficiaries. All Persons who become Holders of Registrable
Securities are intended third party beneficiaries of this Agreement and this
Agreement may be enforced by such Persons.

 

4.14. Entire Agreement. This Agreement, together with the Purchase Agreement, is
intended by the parties as a final and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein and any and all prior oral or written agreements,
representations, or warranties, contracts, understandings, correspondence,
conversations and memoranda between the Initial Purchasers on the one hand and
Parent on the other, or between or among any agents, representatives, parents,
subsidiaries, affiliates, predecessors in interest or successors in interest
with respect to the subject matter hereof and thereof are merged herein and
replaced hereby.

 

 

19



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

EQUINIX, INC.

 

 

By:

 

/s/ PETER F. VAN CAMP         

--------------------------------------------------------------------------------

   

Name: Peter F. Van Camp

Title: Chief Executive Officer

 



--------------------------------------------------------------------------------

 

INITIAL PURCHASERS:

     

i-STT INVESTMENTS PTE LTD

 

 

           

By:

 

/s/ JEAN MANDEVILLE      

--------------------------------------------------------------------------------

               

Name: Jean Mandeville

Title: Chief Financial Officer

 